DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 12/15/2021, 08/01/2022 and 10/12/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 include the limitations (1) “…includes a phase difference pixel for phase difference detection”, (2) the phase difference pixel is partially not added…”, (3) “…when horizontal/vertical addition is performed on a pixel signal of a predetermined pixel in a horizontal direction and a pixel signal of a predetermined pixel in a vertical direction, in reading the plurality of pixels”.

Re (1), the limitation is indefinite because a single phase difference pixel cannot detect phase difference. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation. 

Re (2), it is unclear what is meant by the limitation because a pixel can either be added or not added. Partial addition is not readily understood. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.

Re (3), the phrase “a pixel signal of a predetermined pixel” is used twice making it unclear if it refers to the same pixel signal or different signals. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.
Also, the term “horizontal/vertical addition” is not clear or defined. Does it mean “horizontal and vertical addition” or “horizontal or vertical addition”. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.
Also, the definition “addition is performed on a pixel signal of a predetermined pixel in a horizontal direction” fails to define what is added to the pixel signal and how the horizontal direction is used in this addition. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.

Claims 2 – 16 are rejected as being dependent on claim 1.

The term “a density that is…similar to” in claim 2 is a relative term which renders the claim indefinite. The term “similar to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.

Claim 12 includes the limitation “…a pixel signal of a phase difference pixel included in a specific pixel unit is selected and a pixel signal of a normal pixel included in other pixel units excluding the pixel unit is not added”. It is not clear which is the excluded pixel unit. Is it the specific pixel unit or some other pixel unit? . For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.

Claim 17 include the limitations “…includes a phase difference pixel for phase difference detection”. The limitation is indefinite because a single phase difference pixel cannot detect phase difference. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation. 

Claims 18 – 19 includes the limitation “…when horizontal/vertical addition is performed on a pixel signal of a predetermined pixel in a horizontal direction and a pixel signal of a predetermined pixel in a vertical direction, in reading the plurality of pixels”. The phrase “a pixel signal of a predetermined pixel” is used twice making it unclear if it refers to the same pixel signal or different signals. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.
Also, the term “horizontal/vertical addition” is not clear or defined. Does it mean “horizontal and vertical addition” or “horizontal or vertical addition”. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.
Also, the definition “addition on a pixel signal of a predetermined pixel in a horizontal direction and…a vertical direction” fails to define what is added to the pixel signal and how the horizontal direction is used in this addition. For purpose of art rejection, Examiner will exercise broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 8 – 11 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/198766 (US 2021/0105423 to Miyakoshi used as translation).
Regarding claim 1,Miyakoshi discloses , in at least figure 12, a solid-state imaging device comprising: a pixel array unit in which a plurality of pixels is two-dimensionally arrayed (fig. 12; ¶172: mxn pixels 111), wherein the plurality of pixels includes a phase difference pixel for phase difference detection (¶172: 111B-1 and 111B-2), the pixel array unit has an array pattern in which pixel units including neighboring pixels of a same color are regularly arrayed (¶173: subblocks 103), and the phase difference pixel is partially not added when horizontal/vertical addition is performed on a pixel signal of a predetermined pixel in a horizontal direction and a pixel signal of a predetermined pixel in a vertical direction, in reading the plurality of pixels (¶142-144, 172: when adding pixel values read out from eight normal pixels 111 in each subblock 103 to be treated as one pixel, the normal pixels 111 will be called normal addition pixels). 

Regarding claim 2, Miyakoshi discloses all of the aforementioned limitations of claim 1. Miyakoshi also teaches wherein a density of phase difference pixels after the horizontal/vertical addition is a density that is same as or similar to, or lower than a density of phase difference pixels before the horizontal/vertical addition (fig. 12).

Regarding claim 8, Miyakoshi discloses all of the aforementioned limitations of claim 1. Miyakoshi also teaches wherein in pixels included in the pixel unit, all pixels of a same color have a same exposure time, and in reading the plurality of pixels, the horizontal/vertical addition is performed after addition of pixel signals of pixels of a same color included in the pixel unit (¶142-144: addition of pixel signals of the same color and same exposure time).

Regarding claim 9, Miyakoshi discloses all of the aforementioned limitations of claim 8. Miyakoshi also teaches wherein among the plurality of pixels, the phase difference pixels including any of a plurality of photoelectric conversion elements formed for one on-chip lens (355) are adjacent pixels of a same color and are included in adjacent different pixel units (fig. 31: first row showing adjacent pixels 111B-2, 111B-1).

Regarding claim 10, Miyakoshi discloses all of the aforementioned limitations of claim 9. Miyakoshi also teaches wherein the pixel unit includes four pixels of 2 x 2, the phase difference pixels include a first phase difference pixel and a second phase difference pixel, as two pixels of 2 x 1 included in pixel units adjacent to each other on left and right, respectively (fig. 31: first row showing adjacent pixels 111B-2, 111B-1).

Regarding claim 11, Miyakoshi discloses all of the aforementioned limitations of claim 8. Miyakoshi also teaches wherein each of the phase difference pixels is configured as a light-shielded pixel (fig. 13; ¶175).

Claim 20 is rejected for the same reasons as claim 1, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 12 – 15, 17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi in view of Koh et al. (US 2015/0195463).
Regarding claim 3, Miyakoshi discloses all of the aforementioned limitations of claim 1. Miyakoshi fails to explicitly disclose wherein there is provided, in a horizontal direction, a plurality of selection control lines to select connection to a vertical signal line from a floating diffusion region formed for every plurality of pixel units in a vertical direction, and driving of the plurality of selection control lines is controlled at a time of the horizontal/vertical addition.
In a similar field of endeavor, Koh teaches in a horizontal direction, a plurality of selection control lines (fig. 12: SEL, SELX) to select connection to a vertical signal line (C1) from a floating diffusion region formed for every plurality of pixel units in a vertical direction, and driving of the plurality of selection control lines is controlled at a time of the horizontal/vertical addition  (¶105, 175: first column selection signal AVG may be used to combine outputs of the sensing pixels P201 through P204, P206 through P211, P213 through P218, P220 through P225, P227 and P228 in the binning mode). In light of the teaching of Koh, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Koh’s teaching in Miyakoshi’s system because an artisan of ordinarily skill would recognize that this would allow operation in binning mode without addition of a circuit which decreases manufacturing costs.

Regarding claim 12, Miyakoshi in view of Koh et al. discloses all of the aforementioned limitations of claim 3. Miyakoshi fails to explicitly disclose wherein in the horizontal/vertical addition, pixel signals of predetermined two pixels in a horizontal direction and pixel signals of two pixels in a vertical direction are added, and in the horizontal/vertical addition, driving of a plurality of selection control lines is controlled in such a way that a pixel signal of a phase difference pixel included in a specific pixel unit is selected and a pixel signal of a normal pixel included in other pixel units excluding the pixel unit is not added.
In a similar field of endeavor, Koh teaches different select signals SEL, SELX for combining sensing pixels P201-P204 and P215-P218 and only an output of the phase-difference pixel P205 is output of unit pixel UP13  (¶190-193). In light of the teaching of Koh, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Koh’s teaching in Miyakoshi’s system because an artisan of ordinarily skill would recognize that this would allow more time effective readout from the image sensor.

Regarding claim 13, Miyakoshi in view of Koh et al. discloses all of the aforementioned limitations of claim 12. Koh also teaches wherein in the horizontal/vertical addition, driving of a plurality of selection control lines is controlled in such a way that addition is not performed on a pixel signal of a pixel included in a pixel unit including a specific phase difference pixel and a pixel signal of a normal pixel included in a pixel unit diagonal to the pixel unit (¶190-193: different select signals SEL, SELX for combining sensing pixels P201-P204 and P215-P218 and only an output of the phase-difference pixel P205 is output of unit pixel UP13).

Regarding claim 14, Miyakoshi in view of Koh et al. discloses all of the aforementioned limitations of claim 13. Koh also teaches  wherein in the horizontal/vertical addition, driving of a plurality of selection control lines is controlled in such a way that a pixel signal of a pixel of a pixel unit including only a normal pixel is added (¶190-193: different select signals SEL, SELX for combining sensing pixels P201-P204 and P215-P218 and only an output of the phase-difference pixel P205 is output of unit pixel UP13).

Regarding claim 15, Miyakoshi in view of Koh et al. discloses all of the aforementioned limitations of claim 3. Miyakoshi also teaches wherein a specific floating diffusion region is connected to a common vertical signal line, and in the horizontal/vertical addition, driving of a plurality of selection control lines is controlled in order to read a pixel signal from the specific floating diffusion region (fig. 2: column lines 53 connected to the FD 63).

Regarding claim 17,Miyakoshi discloses , in at least figure 12, a solid-state imaging device comprising: a pixel array unit in which a plurality of pixels is two-dimensionally arrayed (fig. 12; ¶172: mxn pixels 111), wherein the plurality of pixels includes a phase difference pixel for phase difference detection (¶172: 111B-1 and 111B-2), the pixel array unit has an array pattern in which pixel units including neighboring pixels of a same color are regularly arrayed (¶173: subblocks 103). Miyakoshi fails to explicitly disclose wherein there is provided, in a horizontal direction, a plurality of selection control lines to select connection to a vertical signal line from a floating diffusion region formed for every plurality of pixel units in a vertical direction.
In a similar field of endeavor, Koh teaches in a horizontal direction, a plurality of selection control lines (fig. 12: SEL, SELX) to select connection to a vertical signal line (C1) from a floating diffusion region formed for every plurality of pixel units in a vertical direction (¶105, 175: first column selection signal AVG may be used to combine outputs of the sensing pixels P201 through P204, P206 through P211, P213 through P218, P220 through P225, P227 and P228 in the binning mode). In light of the teaching of Koh, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Koh’s teaching in Miyakoshi’s system because an artisan of ordinarily skill would recognize that this would allow operation in binning mode without addition of a circuit which decreases manufacturing costs.
Regarding claim 19, Miyakoshi in view of Koh et al. discloses all of the aforementioned limitations of claim 17. Miyakoshi also teaches wherein in pixels included in the pixel unit, all pixels of a same color have a same exposure time, (¶142-144: addition of pixel signals of the same color and same exposure time). Miyakoshi fails to explicitly disclose in reading the plurality of pixels, after addition of pixel signals of pixels having a same color and included in the pixel unit, horizontal/vertical addition is performed on a pixel signal of a predetermined pixel in a horizontal direction and a pixel signal of a predetermined pixel in a vertical direction.
In a similar field of endeavor, Koh teaches different select signals SEL, SELX for combining sensing pixels P201-P204 and P215-P218 and only an output of the phase-difference pixel P205 is output of unit pixel UP13  (¶190-193). In light of the teaching of Koh, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Koh’s teaching in Miyakoshi’s system because an artisan of ordinarily skill would recognize that this would allow more time effective readout from the image sensor.

Claim(s) 4 – 7 rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi in view of Takahashi et al. (WO 2019/026718).
Regarding claim 4, Miyakoshi discloses all of the aforementioned limitations of claim 1. Miyakoshi fails to explicitly disclose wherein an exposure time of a pixel included in the pixel unit is adjusted for every pixel, and in reading the plurality of pixels, a high dynamic range (HDR) signal is generated by synthesizing pixel signals that are obtained by the horizontal/vertical addition and have a same color and different exposure times.
In a similar field of endeavor, Takahashi teaches G pixel 100 (1, 1) is a long-accumulation pixel (L), G pixel 100 (1, 2) and G pixel 100 (2, 1) are medium-accumulation pixels (M), and G pixel 100 (2, 2) is a short-accumulation pixel (S) in G pixel group 200 (1, 1)  (¶50) and the R pixel signal of HDR as a sum of the pixel signals of four pixels is obtained from the R pixel group 200 among the pixel groups 200 arranged in the Bayer array. The G pixel signal of HDR as a sum of the pixel signals of four pixels is obtained from the G pixel group 200, and the B pixel signal of HDR as a sum of the pixel signals of four pixels is obtained from the B pixel group 200 (¶54). In light of the teaching of Takahashi, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takahashi’s teaching in Miyakoshi’s system because an artisan of ordinarily skill would recognize that this would allow HDR imaging for the sensor.

Regarding claim 5, Miyakoshi in view of Takahashi et al. discloses all of the aforementioned limitations of claim 4. Miyakoshi also teaches wherein among the plurality of pixels, the phase difference pixels including any of a plurality of photoelectric conversion elements formed for one on-chip lens (355) are adjacent pixels of a same color and are included in adjacent different pixel units (fig. 32; ¶300).

Regarding claim 6, Miyakoshi in view of Takahashi et al. discloses all of the aforementioned limitations of claim 5. Miyakoshi also teaches wherein the pixel unit includes four pixels of 2 x 2 (103), the phase difference pixels include a first phase difference pixel (111-b2) and a second phase difference pixel (111-b1), as two pixels of 2 x 1 included in pixel units adjacent to each other on left and right (111b-2 is in the tip left of 103 and 111b-1 is to the right) (fig. 33; ¶305), and the first phase difference pixel and the second phase difference pixel are adjusted to have a same exposure time, respectively (fig. 12: t20-t21).

Regarding claim 7, Miyakoshi in view of Takahashi et al. discloses all of the aforementioned limitations of claim 4. Miyakoshi also teaches wherein each of the phase difference pixels is configured as a light-shielded pixel (fig. 13; ¶175).

Claim(s) 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Miyakoshi in view of Koh et al. in view of Takahashi et al. (WO 2019/026718).
Regarding claim 16, Miyakoshi in view of Koh et al. discloses all of the aforementioned limitations of claim 15. The combination fails to explicitly disclose wherein the specific floating diffusion region connected to the common vertical signal line is formed in different columns in a vertical direction, and each of pixel units sharing the specific floating diffusion region is arranged in a same row in a horizontal direction and includes pixels of a same color.
In a similar field of endeavor, Takahashi teaches the four pixels 100 of the pixel group 200 share the floating diffusion area FD (¶84). In light of the teaching of Takahashi, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takahashi’s teaching in Miyakoshi’s system because an artisan of ordinarily skill would recognize that this would allow HDR imaging for the sensor.

Regarding claim 18, Miyakoshi in view of Koh et al. discloses all of the aforementioned limitations of claim 17. Koh also teaches horizontal/vertical addition on a pixel signal of a predetermined pixel in a horizontal direction and a pixel signal of a predetermined pixel in a vertical direction. 
In a similar field of endeavor, Koh teaches different select signals SEL, SELX for combining sensing pixels P201-P204 and P215-P218 and only an output of the phase-difference pixel P205 is output of unit pixel UP13  (¶190-193). In light of the teaching of Koh, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Koh’s teaching in Miyakoshi’s system because an artisan of ordinarily skill would recognize that this would allow more time effective readout from the image sensor. The combination fails to explicitly disclose wherein an exposure time of a pixel included in the pixel unit is adjusted for every pixel, and in reading the plurality of pixels, an HDR signal is generated by synthesizing pixel signals that have a same color and different exposure times.
In a similar field of endeavor, Takahashi teaches G pixel 100 (1, 1) is a long-accumulation pixel (L), G pixel 100 (1, 2) and G pixel 100 (2, 1) are medium-accumulation pixels (M), and G pixel 100 (2, 2) is a short-accumulation pixel (S) in G pixel group 200 (1, 1)  (¶50) and the R pixel signal of HDR as a sum of the pixel signals of four pixels is obtained from the R pixel group 200 among the pixel groups 200 arranged in the Bayer array. The G pixel signal of HDR as a sum of the pixel signals of four pixels is obtained from the G pixel group 200, and the B pixel signal of HDR as a sum of the pixel signals of four pixels is obtained from the B pixel group 200 (¶54). In light of the teaching of Takahashi, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takahashi’s teaching in Miyakoshi’s system because an artisan of ordinarily skill would recognize that this would allow HDR imaging for the sensor.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698